OPINION — AG — SAID OWNER MUST EMPLOY FOR AN AGREED FEE, ETC., A REAL ESTATE BROKER TO DO SO, AND THAT SAID SALE MUST BE CONDUCTED BY SAID BROKER OR BY THE REAL ESTATE SALESMAN ' EMPLOYED OR ENGAGED ON BEHALF ' OF SAID BROKER. HOWEVER, IF SUCH SALE IS CONDUCTED BY SAME PERSON WHO WILL NOT RECEIVE, EITHER DIRECTLY OR INDIRECTLY, ANY ' FEE, COMMISSION OR OTHER VALUABLE CONSIDERATION ' FOR HIS SERVICES, SAID PERSON NEED NOT BE A LICENSED REAL ESTATE BROKER OR A LICENSED REAL ESTATE SALESMAN. CITE:  59 Ohio St. 1961 854 [59-854], 59 Ohio St. 1961 981-999 [59-981] — [59-999], 59 Ohio St. 1961 831 [59-831], 2 Ohio St. 1961 9-137 TO 9-137 [2-9-137] [2-9-137] (FRED HANSEN)